ROSENN, Circuit Judge,
concurring.
For the reasons set forth in part III of my dissenting opinion in United Steelworkers of America v. American Smelting and Refining Co., 648 F.2d 863 (3d Cir. 1981), decided this same day, I do not join in that portion of the majority’s opinion which purports to hold that “there is nothing to prohibit the parties from agreeing that certain benefits might accrue after the contract has expired.” Maj. op., supra at 861. However, because the merits of the underlying disputes are not properly before us, United Steelworkers of America v. American Manufacturing Co., 363 U.S. 564, 568, 80 S.Ct. 1343, 1346, 4 L.Ed.2d 1403 (1960), the objectionable statement has no bearing on our disposition of this case. I therefore concur in the result reached by the majority and in so much of its reasoning as is consistent with part III of my dissent in the companion case.